Case 1:18-cv-00981-CMA-MEH Document 288 Filed 01/13/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE,

         Plaintiffs,

   v.

   USA TAEKWONDO, INC.,
   STEVEN LOPEZ,

         Defendants.


                                           ORDER


   Michael E. Hegarty, United States Magistrate Judge.

         The parties have informed the Court that they have agreed to mediate on February

   19, 2020. They have identified discovery disputes. To avoid incurring the additional

   expense of resolving discovery disputes and conducting depositions and to facilitate a

   successful mediation, the parties have requested extension of the deadlines imposed in

   the Court’s Minute Order of October 21, 2019. The Court being fully advised on the matter

   GRANTS the request for good cause shown and modifies the deadlines as follows:

   Complete production of documents: March 5, 2020

   Discovery cutoff: April 16, 2020

   Initial Rule 26(a)(2) Disclosures: June 2, 2020
Case 1:18-cv-00981-CMA-MEH Document 288 Filed 01/13/20 USDC Colorado Page 2 of 2




   Rebuttal Rule 26(a)(2) Disclosures: July 2, 2020

   Dispositive Motion Deadline: September 30, 2020

   Final Pretrial Conference: November 19, 2020 at 10:30 a.m. before U.S. Magistrate
   Judge Michael E. Hegarty in Courtroom A 501, Arraj Courthouse. In addition to filing a
   PDF copy with the Clerk of the Court, counsel should e-mail the proposed Final Pretrial
   Order in Word or WordPerfect format to Magistrate Judge Hegarty’s chambers’ email
   account at hegarty_chambers@cod.uscourts.gov one week prior to the conference.

         Dated at Denver, Colorado this 13th day of January, 2020.


                                                 BY THE COURT:




                                                 Michael E. Hegarty
                                                 United States Magistrate Judge




                                             2
